Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary

This office action for US Patent application 16/941109 is responsive to communications filed on July 28, 2020. Currently, claims 1-20 are pending are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No 16/940940, Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. Below is a list of limitations that perform the same function. However different terminology is used in both sets to describe the limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-16, 18-20 is/are rejected under 35 U.S.C §102 (a)(2) as being anticipated by Hsiang (US 20200014928 A1).

Regarding claim 1, Hsiang (US 20200014928 A1) meets the claim limitations, as : 
A method for video decoding in a decoder, comprising: 
receiving, by a processor, coded information of a current coding tree unit (CTU) from a coded video bitstream [i.e. receive a bitstream that includes to-be-decoded data for a current block (CU or CTU) of pixels of an image. The current block includes a partitioning indicator; paragraph. 0092, Fig. 13]; 
determining, by the processor, a context model for a split flag associated with a current block within the current CTU at least partially based on split information of a corresponding block in a reference CTU for the current CTU, the split flag associated with the current block being indicative of split information of the current block [i.e. select a context model for the partitioning indicator (split flag) of the current block based on a partitioning structure of a neighboring block (reference); paragraph. 0093, Fig. 13]; 
determining, by the processor, the split flag based on the context model [i.e. determining the partitioning indicator by using the selected context model; paragraph. 0093, Fig. 3]; and 
decoding, by the processor, the current block based on the split flag that is determined based on the context model [i.e. determining the current block by using the partitioning indicator; paragraph. 0094, Fig. 3].

Regarding claim 2, Hsiang (US 20200014928 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Hsiang (US 20200014928 A1) discloses the claim limitations as follows:
The method of claim 1, wherein the split flag comprises at least one of: 
a quad tree (QT) split flag indicating whether a QT split is used [i.e. paragraph. 0094]; 
a binary or extended quad tree (BET) split flag indicating whether a BET split is 
a BET split type flag indicating a split type selected from a binary tree (BT) split and an extended quad tree (EQT) split; and 
a BET split direction flag indicting a direction selected from a vertical direction and a horizontal direction.

Regarding claim 3, Hsiang (US 20200014928 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Hsiang (US 20200014928 A1) discloses the claim limitations as follows:
The method of claim 1, further comprising at least one of: 
determining, by the processor, a first reference CTU that is a spatial neighbor of the current CTU as the reference CTU [i.e. the neighboring blocks of the current block are coded prior the current block; paragraph. 0029, Fig. 1]; 
determining, by the processor, a second reference CTU with a split structure stored in a history buffer as the reference CTU; 
determining, by the processor, a third reference CTU in a different picture from the current CTU as the reference CTU; and 
determining, by the processor and based on information in a high level header, a fourth reference CTU as the reference CTU.

Regarding claim 4, Hsiang (US 20200014928 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Hsiang (US 20200014928 A1) discloses the claim limitations as follows:
The method of claim 1, wherein a relative position of a top left corner of the current block with reference to a top left corner of the current CTU is the same as a relative position of a top left corner of the corresponding block with reference to a top left corner of the [i.e. element 105, Fig. 1].

Regarding claim 5, Hsiang (US 20200014928 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Hsiang (US 20200014928 A1) discloses the claim limitations as follows:
The method of claim 1, further comprising: 
selecting, by the processor, the context model from a first set of context models in response to the split information of the corresponding block indicating further splitting of the corresponding block [i.e. paragraph. 0011, 0087]; and 
selecting, by the processor, the context model from a second set of context models in response to the split information of the corresponding block indicating no further splitting of the corresponding block [i.e. paragraph. 0011, 0087].

Regarding claim 6, Hsiang (US 20200014928 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Hsiang (US 20200014928 A1) discloses the claim limitations as follows:
The method of claim 1, further comprising: selecting , by the processor, the context model with a largest possibility for further splitting the current block in response to the split information of the corresponding block indicating further splitting of the corresponding block [i.e. providing context model based on probabilities specific to the type of syntax element being coded and select a context model with largest possibility; paragraph. 0071, 0087].

Regarding claim 8, Hsiang (US 20200014928 A1) discloses the following claim limitations as set forth in claim 1.

, Hsiang (US 20200014928 A1) discloses the claim limitations as follows:
The method of claim 1, further comprising: 
determining, by the processor, the split information of the corresponding block based on a two levels quad tree split structure with a first bit indicting QT splitting information of the reference CTU [i.e. two split types; paragraph. 0036] and four other bits respectively indicating splitting information of four sub blocks of the reference CTU [i.e. four sub-blocks; paragraph. 0005, 0035].

Regarding claim 9, Hsiang (US 20200014928 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Hsiang (US 20200014928 A1) discloses the claim limitations as follows:
The method of claim 1, further comprising: 
The method of claim 1, further comprising: determining, by the processor, the context model for the split flag based on a slice type of the current CTU [i.e. slice; paragraph. 0004].

Regarding claim 10, Hsiang (US 20200014928 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Hsiang (US 20200014928 A1) discloses the claim limitations as follows:
The method of claim 1, further comprising: 
The method of claim 1, further comprising: determining, by the processor, the context model for the split flag based on the reference CTU in response to a split depth of the current CTU is below a threshold [i.e. select a context model; paragraph. 0093].

Regarding claims 11-16, 18-20, all the claim limitations which are set forth and rejected as per discussion for claims 1-6, 8-10 respectively.


Claim Rejections - 35 USC § 103 :AIA 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 7, 17 is/are rejected under 35 U.S.C §103 unpatentable over Hsiang (US 20200014928 A1) in view of Tsai et al. (US 20180109812 A1).

Hsiang (US 20200014928 A1) fail to discloses disabling a usage of the split information of the corresponding block

In the same field of endeavor, Tsai et al. (US 20180109812 A1) discloses the deficient claim limitations, as follows:
The method of claim 1, further comprising: disabling, by the processor, a usage of the split information of the corresponding block in the determination of the context model in response to a partition depth being deeper than a threshold [i.e. wherein no further splitting syntax is indicated (disabled) because the block partition is terminated in response to a partition depth being deeper than a power of 2 (threshold); paragraph. 0084].

Hsiang (US 20200014928 A1) in view of Tsai et al. (US 20180109812 A1) in order to create a device to recognize label/blossing, the motivation being to form a detection device which has ability to generate images of comparatively high contrast between labels and embossing etc.

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487